Eish, P. J.
In this case there was an application to the board of commissioners of roads and revenues of Washington county, for the establishment of a new public road in a certain district of that county. Certain citizens of the district filed with the board a caveat to the granting of the application, and a counter-petition asking for the establishment of a different road. There was a trial by the board, resulting in the granting of the order prayed for in\ the original petition. The caveators carried the case by certiorari to the superior court, where the certiorari was overruled; whereupon they excepted. The alternative road law of 1891 was of *642force in Washington county; and the order establishing the new public road was granted without the provisions of the Political Code, §520, having been complied with; and the main question made in the petition for certiorari was, whether, under such circumstances, the- new road had been lawfully established. This question is controlled by the decision, rendered to-day, in Howell v. Commissioners of Chattooga County, wherein it was held that these provisions must be complied with before a new public road can be lawfully established in a county wherein the alternative road law of 1891 has been adopted. Ante, 635.

Judgment reversed.


By five Justices.